Title: From Alexander Hamilton to Nathaniel Appleton, 2 December 1791
From: Hamilton, Alexander
To: Appleton, Nathaniel



Treasury DepartmentDecember 2 1791
Sir

I have upon reflexion concluded to authorise You to dispose of the whole of the draughts mentioned in my letter of yesterday upon either of the Banks of North America or New York in preference to the other mode then proposed. But in case you should find no demand for the whole or part of the draughts upon the two banks; it is to be understood that you are at liberty to avail yourself of the alternative first mentioned, as to the residue.
I am, Sir   Your Obed Servant.
Alexander Hamilton Nathaniel Appleton Esqr.Commr of LoansMassachusetts
